DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed 7/22/22. Claims 1-5, 7, 8, 10, 11, 13, 17, 18, 34, 35 and 39-41 are pending, claims 5 and 13 are amended, claims 4, 8, 10, 17, 18 and 35 are withdrawn, claims 6, 9, 12, 14-16, 19-33 and 36-38 are cancelled, and claims 40-41 are newly added.

	Response to Amendment
Claims 5 and 13 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 11, 13, 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was previously rejected for incorporating “a battery cell”, “a first heat conductive sheet” and “an external heat sink” as part of the claimed cell carrier. It is not clear whether these structures are part of the invention since the cell carrier positively recites “a cell compartment” and “a first spring” and recites “a battery cell”, “a first heat conductive sheet” and “an external heat sink” as part of intended use of the cell carrier. For examination, it is interpreted that the structures are intended use and not required in the claimed cell carrier.
Claims 2-3, 5, 7, 11, 13, 34 and 39-41 are rejected for the incorporation of the above due to their dependency on claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, 13, 34, 39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al. (US 2015/0037616, herein Wyatt).
In regards to claim 1, Wyatt discloses
A cell carrier (12), comprising:
(a) a cell compartment (118) for receiving a battery cell (116) on a rigid backing of the cell compartment (frame 118 includes top and bottom sections with rigid backing), the battery cell being a pouch cell; and
(b) a first spring (Figs.7 and 11, 115 and 122; paragraph 161, thermal gap pads 115 and 122 serve as springs for enabling uniform pressure and vibration dampening) coupled to the cell compartment for biasing a portion of a first heat conductive sheet (112) that is thermally coupled to the battery cell away from the cell and in contact with an external heat sink (60, 62).
In regards to claim 3, Wyatt discloses that the cell compartment comprises: (a) a raised edge (121) extending from the rigid backing and at least partially delimiting the cell compartment.
In regards to claim 11, Wyatt discloses
A cell carrier assembly (Fig.7), comprising:
(a) the cell carrier of claim 1
(b) a battery cell (116) located within the cell compartment; and
(c) a first heat conductive sheet (112) thermally coupled to the battery cell and extending past the first spring (Fig.11).
In regards to claim 13, Wyatt discloses that the first heat conductive sheet directly contacts the battery cell (Fig.11).
In regards to claim 34, Wyatt discloses
A battery module (Figs.11 and 20), comprising:
(a) a stack assembly (22) comprising multiple instances coupled together in series of the cell carrier assembly of claim 11 (Fig.11);
(b) a stack enclosure (Figs.11 and 20) in which the stack assembly is contained, the stack enclosure comprising:
(i) a housing (39, 354);
(ii) a heat sink (60, 62, 108) coupled to the housing, wherein the stack assembly is positioned within the housing such that the first heat conductive sheet contacts the heat sink (Fig.11), wherein the heat sink comprises a layer of thermal interface material (108) and a cooling plate (60, 62) thermally coupled to the layer of thermal interface material; and
(iii) a compression mechanism (100, 102) that compresses the stack assembly against the heat sink such that the first spring of each of the cell carrier assemblies is biased against the heat sink (Fig.11).
In regards to claim 39, Wyatt discloses that the compression mechanism comprises the side walls of the housing under tension (Fig.11).
In regards to claim 41, Wyatt discloses that (a) the first heat conductive sheet is between the cell carrier and the battery cell; or (b) the first heat conductive sheet is on a surface of the battery cell facing away from the cell carrier (Fig.11).

Claims 1-2, 5, 7 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dellon et al. (US 10,374,272, herein Dellon).
In regards to claim 1, Dellon discloses
A cell carrier (Figs.1-9), comprising:
(a) a cell compartment (Fig.9B, 808) for receiving a battery cell (902-912) on a rigid backing of the cell compartment (Fig.9B), the battery cell being a pouch cell; and
(b) a first spring (930) coupled to the cell compartment for biasing a portion of a first heat conductive sheet (920) that is thermally coupled to the battery cell away from the cell and in contact with an external heat sink (806).
In regards to claim 2, Dellon discloses that the first spring extends past the periphery of the cell compartment (Fig.9B).
In regards to claim 5, Dellon discloses that the first spring comprises a cantilevered spring (Fig.9B).
In regards to claim 7, Dellon discloses that the first spring comprises:
(a) a cantilevered portion affixed at one end to the cell compartment (closest to the battery 912); and
(b) an actuator portion affixed at another end of the cantilevered portion at a fulcrum (connected to edge 814).
In regards to claim 40, Dellon discloses that the first spring extends continuously along a side of the cell compartment (Fig.9B).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 34 was rejected under 35 USC 112(b) for reciting “a housing” and “a compression mechanism” and claim 39 reciting “the compression mechanism comprises the side walls of the housing”. Since the phrase “a compression mechanism” invokes 112(f) as previously stated, the phrase is interpreted for examination with the definition provided in the specification, paragraph 77, “the housing 502 acts as a compression mechanism”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763